Citation Nr: 1445953	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file.

In January 2014, the Board remanded the case for further development, some of which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his glaucoma is related to his myopia and decreased visual acuity during service.  Additionally, his representative points out that the Veteran was diagnosed with open-angle glaucoma within three years of his discharge in 1986.

On examination in March 2014 pursuant to the remand, the examiner opined that the Veteran's glaucoma is not related to service because no evidence was found of a January 1990 diagnosis of glaucoma and because there was no evidence of glaucoma within the service treatment records.  She also stated that the treatment records revealed a diagnosis of glaucoma beginning in 1999; however, a treatment record from the Charles Retina Institute dated February 1995 notes that the Veteran was diagnosed with glaucoma six years prior to his visit.  A reexamination is required because the March 2014 medical opinion is based on inaccurate facts.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that glaucoma is related to the Veteran's service.  The examiner's opinion must address the February 1995 treatment record from the Charles Retina Institute noting the Veteran was diagnosed with glaucoma six years prior to his visit and accept as fact that the Veteran was, in fact, first diagnosed with glaucoma in 1989.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



